NUMBER 13-14-00676-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

DEBORAH ALFORD,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
              Before Justices Rodriguez, Garza and Longoria
                 Memorandum Opinion by Justice Garza

      In 2006, pursuant to a plea agreement, appellant Deborah Alford pleaded guilty to

delivery of less than one gram of cocaine, a state-jail felony. See TEX. HEALTH & SAFETY

CODE ANN. § 481.112(a), (b) (West, Westlaw through Ch. 46, 2015 R.S.). The trial court

found appellant guilty, sentenced her to two years’ confinement in state jail, suspended

the sentence, and placed her on community supervision for a period of three years.
Appellant’s period of community supervision was extended numerous times.

         In October of 2014, the State filed a motion to revoke appellant’s community

supervision, alleging multiple violations of the conditions of her community supervision,

including the submission of a positive urine analysis on several occasions.            At the

revocation hearing on November 3, 2014, appellant pleaded “true” to the State’s

allegations. The trial court found the allegations “true,” revoked appellant’s community

supervision, and sentenced her to two years’ confinement in a state jail facility. We affirm.

                                      I. ANDERS BRIEF

         Appellant’s appellate counsel has filed a motion to withdraw and a brief in support

thereof in which he states that he has diligently reviewed the entire record and has found

no non-frivolous issues. See Anders v. California, 386 U.S. 738 (1967); High v. State,

573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel’s brief meets the

requirements of Anders as it presents a thorough, professional evaluation showing why

there are no arguable grounds for advancing an appeal. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need

not specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en

banc).

         In compliance with Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014),

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court's judgment. Counsel has informed this Court that he has (1) notified

appellant that he has filed an Anders brief and a motion to withdraw; (2) provided



                                              2
appellant with copies of both pleadings; (3) informed appellant of her rights to file a pro

se response,1 to review the record preparatory to filing that response, and to seek review

if we conclude that the appeal is frivolous; and (4) provided appellant with copies of the

clerk’s record and reporter’s record. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at

319–20. More than an adequate time has passed, and appellant has not filed a pro se

response.2

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record and counsel’s motion to withdraw and

brief in support thereof, and we have found no reversible error. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion it considered the issues raised in the brief and reviewed the

record for reversible error but found none, the court of appeals met the requirements of

Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we

affirm the judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408



        1  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(orig. proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

        2 We  note that appellant wrote a letter dated May 29, 2015, but it does not raise any issues pertinent
to this appeal.

                                                      3
n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.)

(“If an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant the motion to withdraw.

        We order counsel to send a copy of the opinion and judgment to appellant and to

advise her of her right to file a petition for discretionary review, within five days of the date

of this opinion.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412

n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                           DORI C. GARZA,
                                                           Justice

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of August, 2015.




        3  No substitute counsel will be appointed. Should appellant wish to seek further review by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by
this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3(a), and must comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                      4